The Honorable Buddy Wallis State Representative Route 5, Box 489 Malvern, Arkansas 72104-9104
Dear Representative Wallis:
You have requested an official Attorney General opinion on the following question:
  If a licensed auctioneer is working under a court order as either a master or commissioner to sell a specific piece of real estate, does that individual have to be a licensed real estate agent?
It is my opinion that a licensed auctioneer who is working under a court order as either a master or commissioner to sell a specific piece of real estate does not have to be a licensed real estate agent.
I base this conclusion on the unambiguous provisions of A.C.A. §17-42-104, which lists the persons who are exempt from the real estate licensing requirements. Section (a)(4) of that statute states:
17-42-104. Exemptions.
(a) The provisions of this chapter shall not apply to:
*     *     *
  (4) Any person acting as a receiver, trustee in bankruptcy, administrator, executor, or guardian, or while acting under a court order or under the authority of a will or of a trust instrument. . . .
A.C.A. § 17-42-104(a)(4) (emphasis added).
The Arkansas Supreme Court has held that when statutory language is unambiguous, it should be interpreted just as it reads. Leathers v.Cotton, 332 Ark. 49, 961 S.W.2d 49 (1998). The language of A.C.A. §17-42-104(a)(4) is unambiguous, and plainly exempts persons acting under a court order from complying with the "provisions of this chapter." One of the "provisions of this chapter," referenced in the above-quoted section, is the requirement of obtaining a real estate license. See
A.C.A. § 17-42-301. The quoted provision therefore plainly exempts persons acting under court order from the requirement of obtaining a real estate license.
Accordingly, I must conclude that a licensed auctioneer who is working under a court order as either a master or commissioner to sell a specific piece of real estate does not have to be a licensed real estate agent.1
Assistant Attorney General Suzanne Antley prepared the foregoing opinion, which I hereby approve.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 It should be noted that I have also previously opined that real estate agents who conduct auctions of real estate are not required to be licensed auctioneers. Op. Att'y Gen. No. 90-260.